 In the Matter of ILLINOIS TOOL WORKSandMETAL TRADES DEPART-MENTOF THE AMERICANFEDERATIONOF LABOR,ELGIN, ILLINOISCase No. R-1737.-Decided March14, 1940Tool and Screw Manufacturing Industry-Investigation of Representatives:contioversy concerningrepresentationof employees: refusal of company torecognize union until certifiedby Board-Unit Appropriate for CollectiveBargaining:production,maintenance,shipping,and receiving-room employeesat Elgin plant included,and office,full-time clerical,and supervisory employeesexcluded, pursuant to stipulation;controversyas to three employees classifiedby Companyas janitors,watchmen, and boilermen:includedupon request ofUnion andover objection ofCompany-Election Ordered:requested by bothparties.Mr. Charles F. McErlean,for the Board.Gardner, Carton and Douglas,byMr. Erwin W. Roemer,ofChicago, Ill., for the Company.Mr. J. W. Ramsey,of Rockford, Ill., for the Metal Trades Depart-ment, for the Machinists, and for the Blacksmiths.:Mr.William Kaufman,ofCincinnati,Ohio, andMr. CharlesWhite,of Chicago, Ill., for the Metal Polishers.Mr. H. A. Plank,of Chicago, Ill., for the 'Firemen' and Oilers.Hr. David Findling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 28, 1939, Metal Trades Department of the AmericanFederation of Labor, herein called the Metal Trades Department,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees at the Elgin,Illinois, plant of Illinois ToolWorks, Elgin, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lationsAct, 49 'Stat. 449, herein called the Act.On February 5,1940, the National Labor Relations Board, herein called the Board,'while the appearances as noted on the official transcriptof the proceedings indicatethat JW Ramsey appeared only for the Machinists, he apparentlyparticipated in thehearing as the representative of the Metal Trades Department and theBlacksmiths as well.21 N. L R. B, No. 63.660 ILLINOIS TOOL WORKS661acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 9, 1940, theRegionalDirector issued a noticeof hear-ing, copies of which were duly served upon the Company, the MetalTrades Department, and the International Association of Machinists,herein called the Machinists.-Pursuant to the notice,a hearing washeld on February 19, 1940, at Elgin, Illinois, before John T. Lind-say, the Trial Examiner duly designated by the Board.The Board;the Company ; the Metal Trades Department ; the Machinists ; In-ternational Brotherhood of Blacksmiths, Drop Forgers and Helpers,herein'called the Blacksmiths; Metal Polishers,Buffers,Platers andHelpers International Union, herein called the Metal Polishers; andInternational Brotherhood of Firemen and Oilers, herein called theFiremen and Oilers; 3 were represented at, and participated in, thehearing.`Full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and a ruling on an objec-tion to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIllinoisToolWorks, an Illinois corporation having its principaloffice and place of business in Chicago, Illinois, is engaged in thedesign,manufacture, sale, and distribution of cutting tools andscrews.This case is concerned only with its plant in Elgin, Illinois,where it is engaged in the manufacture of screws, and where it em-ployed at the time of the hearing 248 persons.The principal raw material used in the operations of the Companyat the Elgin plant during the year 1939 was steel wire.During that2 The Machinists aie one of several craft unions which constitute the Metal Trades De-partment of the American Federation of LaborSee Section II,infra.8 The Blacksmiths,the Metal Polishers,and the Firemen and Oilers are also among thecraft unions which constitute the Metal Trades Department of the American Federationof LaborSee Section II,infra4 The Board and the Company were represented by counsel;and the Metal Trades De-partment, the Machinists,the Blacksmiths,and the Firemen and Oilers, apparently bytheir authorized representatives.See footnote1,supra.It is not clear whether theMetal Polishers was represented by counsel or by a representative.283032-41-vol. 21-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear the cost of this raw material, of which approximately 10 percent was shipped to Elgin from States other than the State of Illinois,was in excess of $36,000.During the same period,the total sale priceof the screws manufactured at the Elgin plant, of which approxi-mately 80 per cent were shipped to points outside the State of Illinois,was in excess of $50,000.5II.THE ORGANIZATION INVOLVEDThe Metal Trades Department of the American Federation ofLabor is a labor organization composed of certain craft unionsaffiliated with the American Federation of Labor, and is authorizedto act on behalf of these craft unions for collective bargaining pur-poses, "when one or more of these organizations have or claim torepresent people in a particular plant."Among the craft unionsconstituting theMetal Trades Department, the following admit tomembership, and claim to represent, employees of the Company atitsElgin plant : International Brotherhood of Blacksmiths, DropForgers and Helpers; International Association of Machinists; MetalPolishers,Buffers,Platers and Helpers International Union ; andFiremen and Oilers International Union.III.THE QUESTION CONCERNING REPRESENTATIONOn December 21, 1939, the Metal Trades Department, claimingto represent a majority of the Company's employees in the Elginplant in a unit appropriate for the purposes of collective bargaining,requested the Company to recognize it as the exclusive representativeof such employees for such purposes."The Company refused to doso until such time as the Metal Trades Department is certified as solecollective bargaining agent by the Board.We find that a question has arisen concerning the representationof employees of the Company at its Elgin plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company5The record doesnot disclosewhether thesepercentages refer to the value or to themassof the rawmaterials or finished productsThe Companymanufactures tools at itsChicago plant, which, together with the Elgin plant, was involvedinMatter of ,'IllinoisTool Works,a CorporationandInternational Associationof Machinists,affiliated with theA.F of L, 17 N. L R B 1016 In that case we found that the Company and itsoperations were subject to thejurisdictionof the BoardaIt appearsfrom therecord that"the unionshere involved"made the demand It isclear,however, thatreference thus madeis to the Metal Trades Department -See h1.0SectionVI,infra. ILLINOIS TOOL WORKS663described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the Company and the Metal Trades Departmentagreed, and we find, that all production and maintenance employeesof the Company at its Elgin plant, including shipping and receiving-room employees, and excluding office employees, full-time clericalemployees, and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining.'The Metal Trades Department further requests the inclusion, andthe Company the exclusion, of Louis Choitz, Fred Kurtz, and HarlCover, who are classified on the records of the Company as janitors,watchmen, and boilermen.Approximately 25 per cent of the timeof these employees is spent in patrolling the plant, and the balanceof their time in sweeping and cleaiiing, making boxes, and firingthe boilers used in heating the plant.The interests and problemsof these employees appear to be no different from those of othermaintenanceemployees of the Company, who, the parties have agreed,are to be included in the bargaining unit.8Moreover, there is noevidence that their duties as watchmen place these three employeesin a confidential and fiduciary relationship to the management ofthe Company, or that their inclusion would cause them to relax thedischarge of such duties.Under the circumstances, we are of theopinion that the janitors, watchmen, and boilermen should be includedin the unit, particularly' where, as here, the only labor organizationinvolved desires their inclusion.9We find that all production and maintenance employees of theCompany at its Elgin plant, including shipping and receiving-roomemployees, and janitors, watchmen, and boilermen, and excludingofficeemployees, full-time clerical employees, and supervisory7The parties have agreed that the following employees are office employeesPowers,Cappers,Collingbourne,Wiechmann,Frances Johnson, Chandler,Holle,Fred Kappen, Cas-tenson, Funk,Korbacher,Ettner andO'Leary; thefollowing are full-time clerical em-ployees:Feth, Lowell,Glomp,and Ralph Anderson;and thefollowing axe supervisoryemployees:Berthelsen,Wicks,Aldrich Dahlgien,Robert Warner,Kehl, Berg,Neil Robison,William Linder,RichardWarner,Renwick,Krabbe,Washam, Bechtold,Sjoreen, Collier,Russell,Baldwin,Fiddler, Phillips, Harper, Havhl,Skibbe,Sass, and William Voss.8 Choitz,Kurtz,and Coverare Listed'in an exhibit preparedby theCompany, togetherwith six other employees,as constitutingthe "MaintenanceDepartment "9 SeeMatter of Federal Shipbuilding and Dry Dock CompanyandIndustrial Union ofMarinecGShipbuilding Workers, of America,LocalNo16,19 N. L R B313,Matter ofNaumkeag Steam Cotton CompanyandTextileT17orkersOrganizing Committee,Local No. 74of the Committee for Industrial Organization,13 N L R B.513, and cases cited in foot-note 3 therein. 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees,10 constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining, and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Metal Trades Department introduced evidencethat a majority of the employees in the unit which we have foundto be appropriate are members of the Machinists, the Blacksmiths,theMetal Polishers, and the Firemen and Oilers, and thus havedesignated theMetal Trades Department as their representativefor the purposes of collective bargaining.However, it did not re-quest certification on the record as made, but joined with the Com-pany in requesting an election.We find that the question concerningrepresentation which has arisen can best be resolved by holding anelection by secret ballot.At the hearing the parties also agreed that, in the event that theBoard ordered an election herein, all employees in the appropriateunit who were employed by the Company during the pay-roll periodnext preceding the date of the Direction of Election should beeligible to vote.We construe this agreement to include as eligibleto vote those employees in the unit who did not work during suchpay-roll period because they were ill or on vacation, or who werethen or have since been temporarily laid off, and to exclude thoseemployees who have since quit or been discharged for cause.Asthus construed, we see no reason to depart from the wishes of theparties in this regard, and we shall direct accordingly.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees at the Elgin, Illinois, plant of Illinois ToolWorks, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atthe Elgin plant, including shipping and receiving-room employees,and janitors, watchmen, and boilermen, and excluding office em-ployees, full-time clerical employees, and supervisory employees,10constitute a unit appropriate for the purposes of collective bargain-10 See footnote7, supra ILLINOIS TOOL WORKS665ing within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withIllinois Tool Works, Elgin, Illinois, an election by secret ballot shall beconducted as early as possible but not later than 30 days from the dateof this Direction of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all production andmaintenance employees of the Company at its Elgin plant, includingshipping and receiving-room employees, and janitors, watchmen, andboilermen, who were employed by the Company during the pay-rollperiod next preceding the date of this Direction of Election, or whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding office employees, full-time clerical employees, and supervisory employees," and also exclud-ing employees who, between such pay-roll date and the date of theelection, have quit or been discharged for cause, to determine whetheror not they wish to be represented for the purposes of collective bar-gaining, by Metal Trades Department of the American Federation ofLabor.I" See footnote 7,supra.